NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAR 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ARTURO GRANADOS-ARANDA,                         No.    17-71344

                Petitioner,                     Agency No. A095-806-826

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Arturo Granados-Aranda, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his applications for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Garcia-Milian v. Holder,

755 F.3d 1026, 1031 (9th Cir. 2014). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Granados-

Aranda failed to establish that the harassment and physical harm he experienced in

Mexico rose to the level of persecution. See Baghdasaryan v. Holder, 592 F.3d

1018, 1023 (9th Cir. 2010) (an applicant who alleges past persecution has the

burden of proving that the treatment rises to the level of persecution); Nagoulko v.

INS, 333 F.3d 1012, 1016 (9th Cir. 2003) (“Persecution . . . is an extreme concept

that does not include every sort of treatment our society regards as offensive.”

(internal quotation marks and citation omitted)).

      Granados-Aranda does not challenge the agency’s finding that “imputed

American nationality” is not a protected ground. See Martinez-Serrano v. INS, 94

F.3d 1256, 1259 (9th Cir. 1996) (“Issues raised in a brief that are not supported by

argument are deemed abandoned.”).

      The agency did not err in finding that Granados-Aranda failed to establish

                                          2                                   17-71344
that his proposed particular social group of “persons who have lived in the United

States since their youth who have adopted an American cultural identity and are

removed to Mexico” was cognizable. See Reyes v. Lynch, 842 F.3d 1125, 1131

(9th Cir. 2016) (in order to demonstrate membership in a particular group, “[t]he

applicant must ‘establish that the group is (1) composed of members who share a

common immutable characteristic, (2) defined with particularity, and (3) socially

distinct within the society in question.’” (quoting Matter of M-E-V-G-, 26 I. & N.

Dec. 227, 237 (BIA 2014))); see also Ramirez-Munoz v. Holder, 816 F.3d 1226,

1228-29 (9th Cir. 2016) (concluding “imputed wealthy Americans” returning to

Mexico did not constitute a particular social group).

      Thus, Granados-Aranda’s asylum and withholding of removal claims fail.

      In light of this disposition, we do not reach Granados-Aranda’s remaining

contentions regarding his asylum and withholding of removal claims. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are

not required to decide issues unnecessary to the results they reach).

      Substantial evidence supports the agency’s denial of CAT relief because

Granados-Aranda failed to show it is more likely than not he would be tortured by

or with the consent or acquiescence of the government if returned to Mexico. See

                                          3                                  17-71344
Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of

torture).

       PETITION FOR REVIEW DENIED.




                                       4                                  17-71344